[Cite as State v. Smith, 2021-Ohio-150.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio                                       Court of Appeals No. WD-19-082

        Appellee                                    Trial Court No. 2019CR0088

v.

Andrew Smith                                        DECISION AND JUDGMENT

        Appellant                                   Decided: January 22, 2021

                                             *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Dan M. Weiss, for appellant.

                                             *****

        MAYLE, J.

                                           Introduction

        {¶ 1} The defendant-appellant, Andrew M. Smith, appeals the November 14, 2019

judgment of the Wood County Court of Common Pleas, convicting him of three second-

degree felonies and sentencing him to a total prison term of 12 years. For the following

reasons, we affirm the judgment.
                                        Background

       {¶ 2} On March 7, 2019, Smith was indicted on five counts: rape, in violation of

R.C. 2907.02(A)(1)(a) (Count 1); corrupting another with drugs, in violation of R.C.

2925.02(A)(3) and (C)(1), a felony of the second degree (Count 2); illegal use of a minor

in a nudity-oriented material or performance, in violation of R.C. 2907.323(A)(1) and

(B), a felony of the second degree (Count 3); pandering sexually-oriented matter

involving a minor, in violation of R.C. 2907.322(A)(1) and (C), a felony of the second

degree (Count 4); and felonious assault, in violation of R.C. 2903.11(A)(1) and (D)(1)(a),

a felony of the second degree (Count 5).

       {¶ 3} Smith, aged 29, was alleged to have met the victim, aged 15, through an

acquaintance. He then spent a week with her at a home located in Perrysburg Township.

Between April 20 and April 27, 2018, Smith was alleged to have had sex with the victim

“more than two times.” He also introduced her to, and injected her with, heroin

“approximately 20 times in that week,” causing her to become addicted. Smith also

infected the victim with Hepatitis C.

       {¶ 4} On August 5, 2019, Smith entered a plea of guilty to Counts 2, 3 and 4, in

exchange for the state’s agreement to dismiss Counts 1 and 5. The trial court accepted

Smith’s plea, made findings of guilt, ordered the preparation of a presentence

investigation report (“PSI”), and continued the matter for sentencing.

       {¶ 5} On September 23, 2019, the trial court sentenced Smith to serve six years in

prison as to each count, with Counts 3 and 4 to be served concurrently to one another and




2.
Count 2 to be served consecutively to Counts 3 and 4, for a total prison term of 12 years.

It also ordered that Smith be classified as a Tier II sex offender. Smith appealed.

       {¶ 6} Acting sua sponte, we remanded the case because the trial court’s judgment

entry failed to dispose of Counts 1 and 5. We ordered the court to issue a final

appealable order and, then, for Smith to file an amended notice of appeal. On

November 14, 2019, the trial court issued an amended judgment of conviction that

incorporated the previous judgment and ordered Counts 1 and 5 dismissed. Smith

appealed and assigns the following error for our review:

              THE TRIAL COURT’S IMPOSITION OF CONSECUTIVE

       SENTENCES PURSUANT TO O.R.C. 2929.14(C)(4) WAS NOT

       SUPPORTED BY THE EVIDENCE.

                                    Law and Analysis

       {¶ 7} We review a challenge to a felony sentence under R.C. 2953.08(G)(2). R.C.

2953.08(G)(2) provides that an appellate court may increase, reduce, or otherwise modify

a sentence or may vacate the sentence and remand the matter to the sentencing court for

resentencing if it clearly and convincingly finds either of the following:

              (a) That the record does not support the sentencing court’s findings

       under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

       section 2929.14, or division (I) of section 2929.20 of the Revised Code,

       whichever, if any, is relevant;

              (b) That the sentence is otherwise contrary to law.




3.
      {¶ 8} Here, Smith argues that the evidence in the record does not support the trial

court’s decision to impose consecutive sentences under R.C. 2929.14(C)(4), which

provides,

             (4) If multiple prison terms are imposed on an offender for

      convictions of multiple offenses, the court may require the offender to serve

      the prison terms consecutively if the court finds that the consecutive service

      is necessary to protect the public from future crime or to punish the

      offender and that consecutive sentences are not disproportionate to the

      seriousness of the offender’s conduct and to the danger the offender poses

      to the public, and if the court also finds any of the following:

             (a) The offender committed one or more of the multiple offenses

      while the offender was awaiting trial or sentencing, was under a sanction

      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

      Code, or was under post-release control for a prior offense.

             (b) At least two of the multiple offenses were committed as part of

      one or more courses of conduct, and the harm caused by two or more of the

      multiple offenses so committed was so great or unusual that no single

      prison term for any of the offenses committed as part of any of the courses

      of conduct adequately reflects the seriousness of the offender’s conduct.




4.
              (c) The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender.

In other words, to impose consecutive sentences, the court must find “(1) that consecutive

sentences are necessary to protect the public from future crime or to punish the offender,

(2) that consecutive sentences are not disproportionate to the seriousness of the offender’s

conduct and to the danger posed to the public, and (3) one of the findings described

in R.C. 2929.14(C)(4)(a), (b), or (c).” (Citations omitted.) State v. Sipperley, 6th Dist.

Sandusky No. S-19-053, 2020-Ohio-4609, ¶ 9. Moreover, “a trial court must state the

required findings as part of the sentencing hearing, * * * [a]nd because a court speaks

through its journal, the court should also incorporate its statutory findings into the

sentencing entry. State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659,

¶ 29. While the sentencing court is required to make findings under R.C. 2929.14(C)(4)

before imposing consecutive sentences, it is not required to give reasons explaining the

findings. State v. Kubat, 6th Dist. Sandusky No. S-13-046, 2015-Ohio-4062, ¶ 33.

However, the record must contain evidence to support the trial court’s findings. Bonnell

at ¶ 29, citing R.C. 2953.08(G)(2)(a).

       {¶ 9} Here, it is clear from the November 14, 2019 judgment entry and the

sentencing transcript that the trial court engaged in the appropriate analysis. The

judgment entry includes the following findings: that consecutive sentencing “is

necessary to protect the public from future crime by the defendant [and] to punish him”;




5.
that consecutive sentences “are not disproportionate to the seriousness of the defendant’s

conduct and the danger the defendant poses to the public”; and pursuant to Section

(C)(4)(c), that “the defendant’s history of criminal conduct demonstrates that consecutive

sentences are necessary to protect the public from future crime by the defendant.” The

trial court gave a nearly identical recitation at the sentencing hearing.

       {¶ 10} Moreover, although the sentencing court “has no obligation to state reasons

to support its findings,” it did so in this case. Bonnell at syllabus; see also Kubat at ¶ 33.

That is, with respect to the necessity of protecting the public or punishing the offender,

the court cited Smith’s “history of criminal convictions.” With respect to proportionality,

the court cited the “increased seriousness” of Smith’s crimes which caused “physical,

psychological, and economic harm” to the victim that were “exacerbated” by her “age.”

It also found that Smith posed a “threat to the community.” Finally, with regard to its

finding under R.C. 2929.14(C)(4)(c), the court found that Smith’s “history of criminal

conduct demonstrates that consecutive sentencing is necessary to protect the public from

future crime.”

       {¶ 11} On appeal, Smith argues that the record does not support the trial court’s

findings that consecutive sentences are necessary to protect the public or punish him, and

are not disproportionate to the seriousness of his conduct and the danger he poses to the

public. Smith points to his “conscious decision to be forthright” with the police during

the investigation and the trial court’s own decision to release him on his own




6.
recognizance—so that he could receive inpatient substance abuse treatment—as evidence

in support of his view that the “public didn’t need to be protected from” him.

       {¶ 12} But, as noted by the trial court, the record in this case also contains

“alarming and extremely disturbing” details of Smith’s conduct. Indeed, at sentencing,

the victim’s mother provided an impact statement in which she told the court that the

defendant—by “injecting [her] daughter with heroin * * * for six days straight” and

“giving her hep C”—has “altered her life forever.” She likened her daughter’s

experience “in and out of treatment centers” as a “life sentence.” The mother added that

she and her husband, the victim’s father, share the burden of “keep[ing] [their daughter]

clean” which is “very hard * * * for an adult, let alone a child.” In addition, the victim’s

hepatitis—contracted by her exposure to Smith—has caused damage to her liver,

requiring medications at a cost of $28,000 per month and which has had the side effect of

causing her daughter to experience “severe asthma.” As for the psychological toll,

mother described her daughter as fearful “[e]ven in the safety of her own home with her

parents” and that the victim “still struggles with low self-esteem, depression, [and]

anxiety.” And, to add insult to injury, Smith had the “audacity” to “put pictures and a

video [of the victim] online.”

       {¶ 13} In addition, the PSI—which the court specifically stated that it had

reviewed—details Smith’s extensive criminal history, including a 2007 disposition by the

Wood County Juvenile Court for sexual battery that resulted in 12 months of confinement

at the Ohio Department of Youth Services and multiple convictions as an adult, ranging




7.
from drug possession, to failure to register as a sex offender, to disorderly conduct.

Despite being 30 years of age, Smith has very little history of being employed. Instead,

Smith admits to spending most of his adult life being “homeless, couch surfing, and

feeding [his] addiction,” and “continued use of pornography to satisfy his sexual needs.”

And, despite seeking the services of “at least 36 treatment centers since 2013,” Smith’s

longest period of sobriety is 187 days, which he attained after the indictment in this case.

       {¶ 14} We find that this record fully supports the trial court’s findings under R.C.

2929.14(C)(4).

       {¶ 15} Finally, we reject Smith’s claim that the trial court improperly punished

him for legal behavior that, he claims, the trial court found to be amoral—including

“threesomes” that he engaged in just after “meeting someone at a gas station,” having a

child with a woman whose last name he “could not remember,” and impregnating another

woman he had “known [for] a month.” The trial court concluded that such “habitual” and

“impuls[ive]” behavior demonstrated that Smith posed a “threat [to] future victims.” We

find no error by the trial court’s remarks. Moreover, “[a]s long as the reviewing court

can discern that the trial court engaged in the correct analysis and can determine that the

record contains evidence to support the findings, consecutive sentences should be

upheld.” Bonnell at ¶ 29. As discussed, the trial court engaged in the correct analysis,

and the record contains ample evidence to supports the trial court’s decision to impose

consecutive sentences. Accordingly, we find Smith’s assignment of error not well-taken.




8.
                                        Conclusion

       {¶ 16} In imposing consecutive sentences, the trial court engaged in the correct

analysis under R.C. 2929.14(C)(4), and the record contains ample evidence to support the

trial court’s decision. Therefore, we find Smith’s assignment of error challenging the

imposition of consecutive sentences not well-taken, and we affirm the November 14,

2019 judgment of the Wood County Court of Common Pleas. Smith is ordered to pay the

costs of this appeal under App.R. 24.

                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Christine E. Mayle, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




9.